DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A bitstream generator configured to include in an entry…” (claims 53-55) and “A device, the device configured to receive an entry…” (claims 56-62).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42-43, 45-48, 51-58 and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson et al. (US 2016/0234517, referred to herein as “Samuelsson”) in view of Hendry et al. (US 2017/0347109, referred to herein as “Hendry”).

Regarding claim 42, Samuelsson discloses: A method of generating a backwards compatible bitstream (Samuelsson: paragraphs [0013] through [0026], disclosing a method of generating backwards compatible coded video), the method comprising: 
including in an entry, E, of the bitstream a first entry, A, having a first version of a feature defined by a first version of a media bitstream syntax specification (Samuelsson: paragraphs [0062] and [0063], disclosing encoded video data as a series of concatenated encapsulation units, including a first encapsulation unit, using different coding standards and associated syntax—e.g., different media bitstream syntax specifications; paragraph [0073], disclosing use of AVC video coding standard—e.g., a first version of a specification); and 
including in the entry, E, of the bitstream a second entry, B, having a second version of the feature being an extension of the first version of the feature, defined by an updated version of the media bitstream syntax specification (Samuelsson: paragraphs [0062] and [0063], disclosing encoded video data as a series of concatenated encapsulation units, including a first encapsulation unit, using different coding standards and associated syntax—e.g., different media bitstream syntax specifications; paragraph [0073], disclosing use of HEVC video coding standard—e.g., a second version of a specification)…
Samuelsson does not explicitly disclose:
the first entry is a struct, a container, or a box,
the second entry is a struct, a container, or a box, and 
the media bitstream syntax specification is a first version of ISO/IEC 14496-12, and 
the updated media bitstream syntax specification is an updated version of ISO/IEC 14496-12.
However, Hendry discloses: 
the first entry is a struct, a container, or a box (Hendry: paragraphs [0076] and [0077], disclosing use of ISOBMFF encapsulation format including a box syntax structure), 
the second entry is a struct, a container, or a box (Hendry: paragraphs [0076] and [0077], disclosing use of ISOBMFF encapsulation format including a box syntax structure), and
the media bitstream syntax specification is a first version of ISO/IEC 14496-12 (Hendry: paragraph [0075], disclosing use of ISO/IEC 14496-12 base media file format; paragraph [0075], disclosing use of a first version of ISO/IEC 14496-12 in the associated syntax), and 
the updated media bitstream syntax specification is an updated version of ISO/IEC 14496-12 (Hendry: paragraph [0075], disclosing use of ISO/IEC 14496-12 base media file format; paragraph [0075], disclosing use of a second version of ISO/IEC 14496-12 in the associated syntax).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the file format of Hendry in the method of Samuelsson.
One would have been motivated to modify Samuelsson in this manner in order to permit better compatibility with coding devices by using a standardized file format (Hendry: paragraph [0026]).

Regarding claim 43, Samuelsson and Hendry disclose: The method of claim 42, wherein the entry, E, is a pointer to, a position of, a struct with, or a container with a set of one or more syntax elements in the bitstream (Hendry: paragraph [0078], disclosing pointers to locations in ISOBMFF).
	The motivation for combining Samuelsson and Hendry has been discussed in connection with claim 42, above.

Regarding claim 45, Samuelsson and Hendry disclose:  The method of claim 42, further comprising including in the entry, E, information indicating that the second version of the feature is an extension of the first version of the feature (Samuelsson: paragraph [0057], disclosing various extensions for video coding as features for scalable coding).

	Regarding claim 46, Samuelsson and Hendry disclose: A method for parsing and processing a media bitstream (Samuelsson: paragraphs [0013] through [0026], disclosing a method of generating backwards compatible coded video for decoding), the method comprising: 
receiving an entry, E, contained in the media bitstream (Samuelsson: Fig. 10, paragraph [0103], disclosing that a decoder receives a coded bitstream and examines encapsulation units in the bitstream); 
parsing the entry E (Samuelsson: paragraph [0104], disclosing parsing the portions of the encapsulation units); 
responsive to determining, based on parsing the entry E, that the entry E contains both i) a first entry, A, containing a first version of a feature conforming to a first version of a media bitstream syntax specification (Samuelsson: paragraphs [0062] and [0063], disclosing encoded video data as a series of concatenated encapsulation units, including a first encapsulation unit, using different coding standards and associated syntax—e.g., different media bitstream syntax specifications; paragraph [0073], disclosing use of AVC video coding standard—e.g., a first version of a specification) and ii) a second entry, B, containing a second version of the feature conforming to an updated version of the media bitstream syntax specification (Samuelsson: paragraphs [0062] and [0063], disclosing encoded video data as a series of concatenated encapsulation units, including a first encapsulation unit, using different coding standards and associated syntax—e.g., different media bitstream syntax specifications; paragraph [0073], disclosing use of HEVC video coding standard—e.g., a second version of a specification); 
parsing the second entry (Samuelsson: paragraph [0104], disclosing parsing the portions of the encapsulation units—e.g., including the second entry); and 
responsive to determining, based on parsing the second entry that the second version of the feature is an extension of the first version of the feature (Samuelsson: paragraph [0057], disclosing various extensions for video coding as features for scalable coding): 
parsing both the first version of the feature in the first entry and the second version of the feature in the second entry (Samuelsson: paragraph [0104], disclosing parsing the portions of the encapsulation units); and 
combining the first version of the feature from the first entry and the second version of the feature from in the second entry (Samuelsson: paragraphs [0107] and [0108], disclosing parsing NAL units for information associated with the various coding standards and associated syntax), wherein 
the first entry is a struct, a container, or a box, the second entry is a struct, a container, or a box (Hendry: paragraphs [0076] and [0077], disclosing use of ISOBMFF encapsulation format including a box syntax structure), 
the media bitstream syntax specification is a first version of ISO/IEC 14496-12, and the updated media bitstream syntax specification is an updated version of ISO/IEC 14496-12 (Hendry: paragraph [0075], disclosing use of ISO/IEC 14496-12 base media file format; paragraph [0075], disclosing use of a second version of ISO/IEC 14496-12 in the associated syntax).
The motivation for combining Samuelsson and Hendry has been discussed in connection with claim 42, above.

Regarding claim 47, Samuelsson and Hendry disclose: The method of claim 46, wherein the entry, E, is a pointer to, position of, struct with or container with a set of one or more syntax elements in the bitstream (Hendry: paragraph [0078], disclosing pointers to locations in ISOBMFF).
	The motivation for combining Samuelsson and Hendry has been discussed in connection with claim 42, above.

Regarding claim 48, Samuelsson and Hendry disclose: The method of claim 46, wherein the media bitstream is an audio and/or video bitstream (Hendry: paragraph [0076], disclosing use of continuous media such as audio and video).
The motivation for combining Samuelsson and Hendry has been discussed in connection with claim 42, above.

	Regarding claim 51, Samuelsson and Hendry disclose: The method of claim 46, further comprising decoding the first version and the second version of the feature and/or using the first version and the second version of the feature to render the media bitstream (Samuelsson: Figs. 22 and 23, paragraphs [0284] through [0286] and [0293] through [0294], disclosing decoding of the features to render the video content).

	Regarding claim 52, Samuelsson and Hendry disclose: The method of claim 46, wherein the method is performed in a media player (Hendry: paragraphs [0003] and [0030], disclosing application to digital media players).
The motivation for combining Samuelsson and Hendry has been discussed in connection with claim 42, above.

Regarding claim 53, the claim recites analogous limitations to claim 42, above, and is therefore rejected on the same premise.

Regarding claim 54, the claim recites analogous limitations to claim 43, above, and is therefore rejected on the same premise.

Regarding claim 55, the claim recites analogous limitations to claim 45, above, and is therefore rejected on the same premise.

Regarding claim 56, the claim recites analogous limitations to claim 46, above, and is therefore rejected on the same premise.

Regarding claim 57, the claim recites analogous limitations to claim 47, above, and is therefore rejected on the same premise.

Regarding claim 58, the claim recites analogous limitations to claim 48, above, and is therefore rejected on the same premise.

Regarding claim 60, the claim recites analogous limitations to claim 51, above, and is therefore rejected on the same premise.

Regarding claim 61, Samuelsson and Hendry disclose: The device of claim 56, being further configured to receive a backwards compatible bitstream (Samuelsson: paragraph [0101], disclosing that the coded video may be backwards compatible).

Regarding claim 62, the claim recites analogous limitations to claim 52, above, and is therefore rejected on the same premise.

	Regarding claim 63, Samuelsson and Hendry disclose: A computer program product comprising a non-transitory storage medium including program code, wherein execution of the program code by a processor of a device causes the device to perform the method of claim 42 (Samuelsson: paragraphs [0253] through [0258], disclosing implementation using a memory, processor, and computer-readable instructions).

	Regarding claim 64, Samuelsson and Hendry disclose: A computer program product comprising a non-transitory storage medium including program code, whereby execution of the program code by a processor of a device causes the device to perform the method of claim 46 (Samuelsson: paragraphs [0253] through [0258], disclosing implementation using a memory, processor, and computer-readable instructions).

Allowable Subject Matter
Claims 44, 49, 50 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 44 and 49, Samuelsson—either alone or in combination with other prior art of record—does not teach or suggest where the first version of the feature is region-wise packing and the second version of the feature is an updated version or an extended version of the region-wise packing, and the media bitstream syntax specification is a first version of Omnidirectional Media Format and the updated media bitstream syntax specification is an updated version of Omnidirectional Media Format.
Regarding claims 50 and 59, Samuelsson—either alone or in combination with other prior art of record—does not teach or suggest where the entry, E, contains information indicating that the second version of the feature is an update to the first version of the feature, or the entry, E, contains information indicating that the second version of the feature is an extension of the first version of the feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484